Citation Nr: 1452137	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the helpless child of the Veteran for the purposes of Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1973.  He died in June 1993.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant requested a hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for October 31, 2014.  The appellant did not appear for the hearing.  She has not presented any explanation as to her absence and has not requested that a hearing be rescheduled.  Accordingly, the Board finds that the hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2014).
 

FINDINGS OF FACT

1.  The appellant was married in April 1990 and the marriage was terminated by divorce in 1995.  

2.  The appellant was married in March 1997 and the marriage was terminated by divorce.   


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits based on helpless child status have not been met.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. § 3.356 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As will be explained, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the duties to notify or assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004). 

Legal Criteria 

An eligible child of a Veteran may be entitled to DIC upon the Veteran's death.  38 U.S.C.A. § 1310 (West 2002).  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57(a) (2014).  

The Veteran died in June 1993.  The appellant was born in November 1963 and is the Veteran's daughter.  She contends that she is entitled to benefits as an unmarried child of a veteran permanently incapable of self-support.  Under both statute and regulation, "helpless child" status contains three elements, child status, lack of marriage, and permanent incapacity of self-support before the age of 18.  A marriage of the child terminates entitlement to benefits.  38 U.S.C.A. § 103(e) (West 2002); 38 C.F.R. § 3.55 (2014).

Marriage of a child shall not bar the furnishing of benefits in two situations.  First, a marriage is not a bar to benefits if the marriage was void or had been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion. 38 U.S.C.A. § 103(e); 38 C.F.R. § 3.55(b)(1).  Second, on or after January 1, 1975, marriage of a child terminated prior to November 1, 1990, shall not bar the furnishing of benefits to or for such child provided that the marriage: (i) Has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by either party or by collusion.  38 C.F.R. § 3.55(b)(2).  

In this case, the appellant submitted VA Form 21-686c, Declaration of Status of Dependents, and stated that she was married twice to the same man.  She reported that her first marriage took place in April 1990 and was terminated in Portland, Oregon in 1995.  With respect to the second marriage, she stated that the marriage took place in March 1997 and was subsequently terminated by divorce, but did not specify the date.  

Although the appellant did not provide any marriage certificate or divorce decree, 38 U.S.C.A. § 5124 indicates, in pertinent part, that, for purposes of benefits under laws administered by the Secretary, the Secretary may accept the written statement of a claimant as proof of the existence of any relationship specified in subsection (b) for the purpose of acting on such individual's claim for benefits.  This provision applies to proof of the existence of any of the following relationships between a claimant and another person: (1) marriage, (2) dissolution of marriage, (3) birth of a child, and (4) death of any family member.  See 38 U.S.C.A. § 5124(a)(b) (West 2002).  Pursuant to 38 C.F.R. § 3.205, proof of marriage may be established by various official records and by any other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a)(7) (2014).  In this case, the appellant's statements of her marriages and subsequent divorces are considered credible and there is nothing to question the veracity of these statements.  Indeed, her statements were not made in her own self-interest and she has not denied being married or divorced.  The appellant's statements are accepted as proof of her marriages and divorces.  

The evidence does not show that the appellant's marriages were rendered void or annulled.  38 C.F.R. § 3.55(b)(1).  Next, the appellant reported that her first marriage was terminated by divorce in 1995.  Her second marriage took place in March 1997 and was reportedly terminated by divorce.  Even if the divorces were secured by fraud or collusion, the fact that they occurred after October 31, 1990 renders any such malfeasance irrelevant.  38 C.F.R. § 3.55(b)(2).  In light of the above, the appellant's claim must be denied.  

The Board recognizes that the appellant is unhappy with the manner in which her prior marriages affect her ability to claim DIC benefits.  However, the Board is without authority to grant benefits simply because the result might be perceived as equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In light of the foregoing, the Board finds that the appellant is not the unmarried child of the Veteran.  The fact that her marriages subsequently ended in divorce (after October 31, 1990) does not entitle her to benefits.  The essential facts of this case are not in dispute.  Inquiry into the second, permanent incapacity of self-support, element of helpless child status is moot because the appellant is not the "unmarried" child of the Veteran.  See 38 C.F.R. § 3.57 (2014).  In a case such as this where the law is dispositive based on undisputed facts, the claim must be denied due to the absence of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The claim is denied.


ORDER

Recognition as the helpless child of the Veteran for the purposes of DIC is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


